DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1-20 are pending.  Claims 1, 17 and 20 are independent.  Claim 1 is amended in the response filed 11/23/2020.
Response to Amendment
The rejection of claims 1-5, 8-17 and 19 under 35 U.S.C. 103 as being unpatentable over Fernandez-Prieto et al. (US2017/0191003A1) is maintained.
The rejection of claims 6-7, 18 and 20 under 35 U.S.C. 103 as being unpatentable over Fernandez-Prieto et al. (US2017/0191003A1) in view of Franck et al, Inulin, Wiley Online Library Part 6, January 15, 2005 pdf is maintained.
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. Applicants urge that Fernandez-Prieto et al. (US2017/0191003A1) do not teach the claim 1 amended to 1% saccharide, or claim 17 limited by about 1% saccharide or claim 20 limiting the saccharide to about 5%. In response, the rejection of Fernandez-Prieto et al. (US2017/0191003A1) is maintained because the prior art teaches multiple sources of the claimed saccharide, namely sugar beets, potato, chicory and carrots.  See [0018] and [0022] guide one of ordinary skill to the concept that the sugar beet contains 65-80% saccharides  See also [0033] explicitly teaching the claimed range that the prior art liquid detergent composition comprises from 0.05 to 10 .
Applicants also urge that the consisting of language in claim 17 is not met by the prior art.  In response, the BRI of claim 17 as presented for examination is a single dose pack comprising a container, and a wash composition, wherein the wash composition comprises…etc. 
Finally Applicants urge that the secondary teaching of Frank does not teach any fructose in the inulin of the chicory root.  In response, the primary reference of Fernandez-Prieto et al. [0023] already explicitly teaches that the inulin is composed of both fructose and glucose.  See page 2, [0023].  The secondary reference of Frank is explaining the common knowledge that the amount of inulin in chicory root as taught by Fernandez-Prieto et al. would naturally vary dependent on seasons.  Thus, one of ordinary skill would reasonably understand that the amount of fructose to glucose in the inulin of the chicory used in the liquid detergent of Fernandez-Prieto would vary by season.  Furthermore, it is the Examiner’s position that Fernandez-Prieto et al. teach a liquid detergent composition comprising fruits and vegetables having the same natural sugar concentrations that are found in nature and vary season to season and thus, encompass the claimed ratio as it is a natural sugar ratio found in the same fruits and vegetables.  Accordingly, the rejections are maintained and the claim amendments are addressed below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Prieto et al. (US2017/0191003A1).
Fernandez-Prieto et al. (US2017/0191003A1) teach on page 3, [0039]  single dose pack configured for use in [0034, 0041] a laundry washing machine or a dishwashing machine, comprising: a compartment [see page 3, 0040] which encompasses the claimed container composed of a water-soluble film; and a wash composition encapsulated within the container, wherein the wash composition comprises:0.5 to 40 wt % of  a nonionic surfactant, an anionic surfactant, a cationic surfactant, and mixtures of two or more thereof, which teaching encompasses the claimed amount of about 5 wt.% to about 70 wt.% surfactant.  See page 3, [0043-0044].
	Fernandez-Prieto et al. exemplify in Table 1 on page 8 and [0064-0066] 0.041 % w/w of protease enzyme and guide one of ordinary skill to the claimed amount of about 0.05 wt.% to about 0.4 wt.% active enzyme on page 5, teaching a range of 0.001%-8% of detersive enzymes which provide improved cleaning thus, would encompass the claim language limitation to active enzyme.  
Fernandez-Prieto et al. teach on page 3, [0037] the liquid composition comprises from 1% to 95% by weight of water, non-aminofunctional organic solvent, and mixtures thereof which teaching encompasses the claimed solvent blend consisting of: a)    water, in an amount of about 5 wt.% to about 25 wt.%.  Fernandez-Prieto et al. teach propylene glycol in [0054] which would encompass the claimed non-aqueous solvent.  
Fernandez-Prieto et al. on page 2, [0023] teach a chicory roots as a source of inulin which comprises long glucose and fructose chains.  In table 2, on page 10, left column, Fernandez-Prieto et al. illustrate by example 0.5 wt% of microfibrillated 
Regarding the claimed about 5%-25% saccharide system as recited by the claim 4 and 10%-20% saccharide system as recited by claims 5 and 18, one of ordinary skill is motivated to modify the amount of saccharide in the detergent because in [0033] , Fernandez-Prieto et al.teach multiple sources of the claimed saccharide, namely sugar beets, potato, chicory and carrots.  See [0018].  [0022] guide one of ordinary skill to the concept that the sugar beet contains 65-80% saccharides  See also [0033] guiding one of ordinary skill to modify the amount of saccharide in the prior art liquid detergent composition in an amount from 0.05 to 10 wt of the microfibrillated cellulose, derived from the vegetables in [0018] or wood. Thus, the teachings of Fernandez-Prieto et al. meet the clamed range of saccharide in the independent and dependent claims.  
Fernandez-Prieto et al. do not exemplify the claimed 1%-30% saccharide system as recited by the independent claims 1 and 17.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fernandez-Prieto et al. to arrive at the claimed 1%-30% saccharide system as recited by the independent claims 1 and 17 because [0033] Fernandez-Prieto et al. guide one of ordinary skill to modify the amount of saccharide in the liquid detergent composition in an amount from 0.05 to 10 wt of the microfibrillated cellulose, derived from the vegetables in [0018] (ie sugar beets, potato, chicory and carrots) or wood.   
Claims 6-7, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Prieto et al. (US2017/0191003A1) in view of Franck et al, Inulin, Wiley Online Library Part 6, January 15, 2005 pdf attached.
Fernandez-Prieto et al. (US2017/0191003A1) is relied upon as set forth above.  Fernandez-Prieto et al. do not teach a fructose:glucose weight ratio of about 1:3 to about 3:1 or about 1:5 to about 5:1 as recited by claims 6-7, 18 and the independent claim 20.  Examiner notes Fernandez-Prieto et al. (US2017/0191003A1) teach multiple sources of the claimed saccharide, namely sugar beets, potato, chicory and carrots.  See [0018].  Furthermore, [0022] guide one of ordinary skill to the concept that the sugar beet contains 65-80% saccharides  See also [0033] explicitly teaching the claimed range that the prior art liquid detergent composition comprises from 0.05 to 10 wt of the microfibrillated cellulose, derived from the vegetables in [0018] or wood. 
See Franck et al., the attached Wiley Online Library, Inulin, disclosure explaining the amount of inulin in chicory root as taught by Fernandez-Prieto et al. would naturally vary dependent on seasons.  See the attached pdf section 6.3 and table 3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed fructose:glucose weight ratio of about 1:3 to about 3:1 or about 1:5 to about 5:1 as recited by claims 6-7, 18 and 20 because Fernandez-Prieto et al. teach a similar detergent comprising the claimed enzymes and surfactants and sugar beet and chicory root (inulin) polysaccharide composed offructose and glucose in general and Inulin Wiley Online guide one of ordinary skill that the ratio of fructose to glucose of inulin of chicory root varies naturally from season to season.  It is the Examiner’s position that Fernandez-Prieto et al. teach .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/           Examiner, Art Unit 1764